           Case 2:20-cv-01201-KJN Document 4 Filed 06/23/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                      UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11       JEAN ALARCON,                                     No. 2:20-cv-1201 KJN P
12                         Plaintiff,
13             v.                                          ORDER
14       WEBB, et al.,
15                         Defendants.
16

17            Plaintiff, a state prisoner proceeding pro se, filed a civil rights action pursuant to 42

18   U.S.C. § 1983. Plaintiff has not, however, filed a complete in forma pauperis affidavit or paid the

19   required filing fee of $350.00 plus the $50.00 administrative fee.1 See 28 U.S.C. §§ 1914(a),

20   1915(a). Therefore, plaintiff is provided the opportunity either to submit the appropriate affidavit

21   in support of a request to proceed in forma pauperis or to submit the required fees totaling

22   $400.00.

23            Plaintiff is cautioned that the in forma pauperis application form includes a section that

24   must be completed by a prison official, and the form must be accompanied by a certified copy of

25   plaintiff’s prison trust account statement for the six-month period immediately preceding the

26
     1
27     If leave to file in forma pauperis is granted, plaintiff will still be required to pay the filing fee
     but will be allowed to pay it in installments. Litigants proceeding in forma pauperis are not
28   required to pay the $50.00 administrative fee.
                                                          1
          Case 2:20-cv-01201-KJN Document 4 Filed 06/23/20 Page 2 of 2

 1   filing of this action.

 2             In accordance with the above, IT IS HEREBY ORDERED that:

 3             1. Plaintiff shall submit, within thirty days from the date of this order, a completed

 4   affidavit in support of his request to proceed in forma pauperis on the form provided by the Clerk

 5   of Court, or the required fees in the amount of $400.00; plaintiff’s failure to comply with this

 6   order will result in a recommendation that this action be dismissed; and

 7             2. The Clerk of the Court is directed to send plaintiff a new Application to Proceed In

 8   Forma Pauperis By a Prisoner.

 9   Dated: June 23, 2020

10

11
     /alar1201.3a
12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                          2
